Smith, J.
— Petitioner Loreal Monique Kinzy seeks re*377view of a decision of the Court of Appeals, Division One, which affirmed her conviction in the King County Superior Court, Juvenile Division, for possession of cocaine in violation of the Uniform Controlled Substances Act under RCW 69.50.401(d) and an order denying her motion to suppress evidence of cocaine.1 The Court of Appeals concluded the cocaine was not the fruit of an illegal “search and seizure” because Respondent, acting under its community care-taking function, was lawfully entitled to “seize” Petitioner, a 16-year-old minor.2 This Court granted review. We reverse.

QUESTION PRESENTED

The question presented in this case is whether, under the Fourth Amendment to the United States Constitution, the “community caretaking function” exception permits police officers to lawfully “seize” a 16-year-old minor without a warrant when the officers have no reason to believe the minor has committed a criminal offense, but the minor is standing on a public sidewalk in a high narcotics trafficking area on a school night with several others, including an older person believed by the officers to be associated with narcotics.

STATEMENT OF FACTS

Petitioner Loreal Monique Kinzy, a minor born May 2, 1981, was charged by information in the Juvenile Department of the King County Superior Court on March 6, 1998 with possession of cocaine in violation of the Uniform Controlled Substances Act under RCW 69.50.401(d).3 During a fact-finding hearing on May 7, 1998, Petitioner filed a *378motion to suppress evidence of cocaine.4 The Honorable Liem E. Tuai, judge pro tempore, denied the motion and on July 30, 1998 signed “Written Findings of Fact and Conclusions of Law to Comply with CrR 3.6,” which recited:5
I. THE UNDISPUTED FACTS:
1. On [Tuesday] March 3, 1998, Seattle Police Officers M.B. Jennings and D.K. Kim were working as uniformed bicycle patrol officers. At 2210 hours (10:10 p.m.) the officers encountered [Ms. Loreal Monique Kinzy] at the Northwest [sic] corner of Third Avenue and Stewart Street in downtown Seattle. It was a school night. This area is known to the officers as a high narcotics trafficking area. [Ms. Kinzy] appeared to the officers to be between 11 and 13 years old. [She] was in the company of two other girls and an older male. The older male was familiar to the officers due to previous narcotics contacts.
2. When the officers hailed [Ms. Kinzy], she put her head down and continued to walk away. [She] was restrained by the officers and asked her age and name. At some point in time [Ms. Kinzy] told the officers that she was 16 years old. The officers did not believe that [she] was 16 due to her very youthful appearance. [Ms. Kinzy] acted nervous and kept putting her hands into her coat. She was patted down for weapons by Officer Jennings.
3. Officer [sic] felt a hard object in [Ms. Kinzy’s] coat. When it was examined it turned out to be a comb/brush. Officer Jennings had [Ms. Kinzy] keep her coat open after discovering the comb, again for officer safety.
4. Officer Jennings saw what he suspected to be white/creme flecks of rock cocaine on the black lining of [Ms. Kinzy’s] coat.
5. This suspicion was based on the officers [sic] experience with narcotics and his many narcotics related arrests.
6. Officer Jennings testified that the flecks were not “lint’ [sic] nor crumbs of food. By color and consistency, Officer Jennings identified the flecks as being possible rock cocaine.
7. The flecks field tested positive for cocaine.
8. Officer[s] Jennings and Kim testified that they perceived *379[Ms. Kinzy] to be a “youth at risk” when they approached her.
9. Because of the high drug area, the hour, the fact that it was a school night, that [Ms. Kinzy] appeared so young in age, and due to one of her companions being associated with narcotics, [Ms. Kinzy] stood out.
10. After the field test came back positive for cocaine, [Ms. Kinzy] admitted she had more cocaine in her “bra.”
11. After Miranda and arrest, additional cocaine was recovered from [Ms. Kinzy’s] “bra” when she was searched by Officer Kim at the SPD West Precinct.
II. REASONS FOR THE ADMISSIBILITY OF THE EVIDENCE SOUGHT TO BE SUPPRESSED:
1. The court finds that the Officers had a reasonable basis for approaching and questioning [Ms. Kinzy] to determine her age and whether she [sic] a youth at risk.
2. The court finds that due to [Ms. Kinzy’s] perceived height of 4’9” (verified as 5’1” at fact finding), perceived age of between 11 and 13, the late hour, her presence in a high narcotics area, the fact that she was in the company of a person associated with narcotics, all added to provide the officers with proper grounds to approach [Ms. Kinzy] as a youth at risk.
3. The court finds that due to her furtive movements, bulky clothing and refusal to keep her hands in view, there was a reasonable and grounded concern for officer safety which prompts and justifies a pat-down for weapons.
4. The court finds that Officer Jennings acted reasonably when he requested [Ms. Kinzy] to keep her jacket open so he could see where her hands were.
5. The court finds that the Officers were lawfully engaging [Ms. Kinzy] based on their concerns for her safety as a potential youth at risk.
6. The court finds that [0]fficer Jennings saw, in plain view, what he thought to be particles of rock cocaine on the black fining of [Ms. Kinzy’s] coat.
7. The court finds that Officer Jennings could differentiate between the suspected narcotics and other items such as lint or food crumbs because of his experience, both on the street and formal training, in the area of narcotics.
8. Relevant factors considered by the court, were taken in *380light of the circumstances at hand and the officers [sic] training and experience.
9. The court finds the testimony of the officers credible.
In addition to the above-written findings and conclusions, the Court incorporates by reference its oral findings and conclusions.[6]
Officer M.B. Jennings testified on direct and cross-examination consistent with the written findings of fact:
A. I approached and we stopped and said, you know: Could you come here. She ignored us. We talked directly to her and said, you know: Young lady, could you please stop and come here. And she kept her hand [sic] down with her hands in her pockets and attempted to walk away. The rest of the group stopped. She was the only one that continued to walk away from us.
Q. Did she ever stop walking?
A. We actually had to hold her arm. to stop her from walking.
Q. Well, what did you ask her, what questions?
A. At that point we wanted to identify her. She looked young. We wanted to find out how old she was and to do a check for her safety and question her why she was downtown, what her purpose was, who she was with, was she with family, was she by herself, does she know these people, those kind of questions.
Q. Did you have any suspicions of drug activity regarding her?

A. Regarding her, no. We stopped her for her safety.

Q. So your initial reason for contacting Loreal was not because you suspected her of any criminal activity; is that correct?
*381A. That’s correct.
Q. If she were to say to you: I’m 16, I’m fine, I don’t need your help, would that have been sufficient for you to let her go?

A. No.

Q. So you wanted very specific details about her plans?

A. No, I wanted proof of her age. Because of her visual appearance, she did not look to be 16 years old.[

7

]

After hearing further testimony, Judge Tuai on May 7, 1998 found Petitioner “guilty” of violation of the Uniform Controlled Substances Act under RCW 69.50.401(d).8 During a disposition hearing on June 4, 1998, the Honorable Deborah D. Fleck imposed upon Petitioner a “manifest injustice” sentence of 32 weeks.9 Petitioner on that date filed a notice of appeal to the Court of Appeals, Division One.10
The Court of Appeals, Division One, the Honorable Susan R. Agid writing, in a majority opinion affirmed Petitioner’s conviction and the order denying her motion to suppress evidence of cocaine.11 Petitioner claimed the cocaine was the fruit of an illegal search and seizure.12 The court disagreed and concluded that (1) the initial “seizure” of Petitioner was reasonable under the “community caretaking function” exception to the warrant requirement, (2) the protective frisk of Petitioner was valid under Terry v. Ohio13 and (3) the plain view observation and simultaneous *382“seizure” of cocaine flecks was valid under the “plain view” exception to the warrant requirement.14
Petitioner then sought review in this Court. In her supplemental brief and petition for review, she raised only the issue of the validity of her “seizure” under the community caretaking function exception.15 Review was granted on November 2, 1999.16

DISCUSSION


Standard of Review

On May 7, 1998, Petitioner filed in the King County Superior Court, Juvenile Division, a motion to suppress evidence of cocaine. The court denied the motion and on July 30, 1998 signed findings of fact and conclusions of law to comply with CrR 3.6. “[I]n reviewing findings of fact entered following a motion to suppress, [this Court] will review only those facts to which error has been assigned.”17 Petitioner did not challenge the findings of fact on appeal to this Court.18 We must then treat them as verities.19
The findings of fact provide a chronology of five significant events on March 3, 1998, the date of Petitioner’s arrest. First, Seattle Police Officers M.B. Jennings and D.K. Kim observed Petitioner in company with several others at 10:10 p.m., decided to approach her and then “hailed” her.20 The record does not indicate the actual time of following events, but it is clear they followed instantaneously in sequence immediately after 10:10 p.m. Second, Officer Jennings grabbed Petitioner’s arm as she began to walk *383away.21 Third, he patted Petitioner down for weapons.22 Fourth, Officer Jennings noticed cocaine flecks on Petitioner’s coat and removed them for field testing.23 Fifth, Petitioner “admitted” she had more cocaine in her brassiere after “the field test came back positive for cocaine.”24
[[Image here]]

Figure 1. Sequence of Events

Petitioner does not challenge the validity of the pat-down frisk, which the Court of Appeals concluded was reasonably “based on ‘specific and articulable facts’. . . that [Petitioner was] ‘armed and presently dangerous.’ ”25 Neither does she challenge the removal of cocaine flecks, which the Court of Appeals concluded came within the simultaneous “plain *384view” exception to the warrant requirement.26 Nor does she challenge the validity of her admission concerning the bag of cocaine in her brassiere.27 Petitioner instead relies solely upon the “fruit of the poisonous tree” doctrine.28 She claims the sequence of events beginning with the officer grabbing her arm was unconstitutional and thus tainted everything that followed, including especially “seizure” of the bag of cocaine from her brassiere.29

Fourth Amendment to the United States Constitution

 “As a general rule, warrantless searches and seizures are per se unreasonable” under the Fourth Amendment to the United States Constitution.30 “Nonetheless, there are a few jealously and carefully drawn exceptions to the warrant requirement which provide for those cases where the societal costs of obtaining a warrant. . . outweigh the reasons for prior recourse to a neutral magistrate.”31 The State bears the burden of showing a seizure without a warrant falls within one of these exceptions.32
 The sole issue before this Court involves the further question whether one of these carefully drawn exceptions applies to the two events occurring prior to the pat-down frisk.33 Under Terry v. Ohio, police officers need *385not have a warrant to “stop” a suspect if they have “a reasonable, articulable suspicion that criminal activity is afoot.”34
In this case, the findings of fact do not support justification for a Terry stop because the first two sequential events of March 3, 1998 provide no indication of criminal activity by Petitioner. Indeed, Officer Jennings testified his reason for initiating contact with Petitioner was simply concern for her safety and not suspicion of criminal activity.35 Because Respondent State of Washington cannot establish a valid Terry stop, it relies instead upon the “community care-taking function” exception to the warrant requirement.

“Community Caretaking Function” Exception

 The community caretaking function exception was first announced in Cady v. Dombrowski, which observed with respect to the Fourth Amendment of the United States Constitution that
Local police officers, unlike federal officers, frequently investigate vehicle accidents in which there is no claim of criminal liability and engage in what, for want of a better term, may be described as community caretaking functions, totally divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.[36]
AlS noted in Cady, the community caretaking function exception is totally divorced from a criminal investigation.37
*386This Court first cited Cady in State v. Houser, a 1980 case involving impoundment of an automobile.38 Subsequent Washington cases have expanded the community caretaking function exception to encompass not only the “search and seizure” of automobiles, but also situations involving either emergency aid39 or routine checks on health and safety.40 Both situations may require police officers to render aid or assistance.41 But compared with routine checks on health and safety, the emergency aid function involves circumstances of greater urgency and searches resulting in greater intrusion.42 It applies when “(1) the officer subjectively believed that someone likely needed assistance for health or safety reasons; (2) a reasonable person in the same situation would similarly believe *387that there was a need for assistance; and (3) there was a reasonable basis to associate the need for assistance with the place searched.”43
The community caretaking function exception recognizes that a person may encounter police officers in situations involving not only emergency aid, but also involving a routine check on health and safety. In Kalmas v. Wagner, this Court concluded the exception applied when one of the parties “called 911 asking for police assistance.”44 Under a routine check on safety, “[w]hether an encounter made for noncriminal noninvestigatory purposes is reasonable depends on a balancing of the individual’s interest in freedom from police interference against the public’s interest in having the police perform a ‘community caretaking function.’ ”45
Because this Court has not rendered any pertinent decision directly applicable to the principal issue in this case, we may consider some decisions of the Court of Appeals. If a person has not been “seized,” balancing the interests usually results in favoring the action by police. The person’s interest in being free from police intrusion is “minimal” in the absence of a “seizure.”46 In contrast, “[m]any citizens look to the police to assist them in a variety of circumstances, including delivering emergency messages, giving directions, searching for lost children, assisting stranded motorists, and rendering first aid.”47 Considering the public’s interest in having police officers perform community caretaking functions, “police officers must be able to ap*388proach citizens and permissively inquire as to whether they will answer questions.”48
When a person has been seized, balancing the interests does not necessarily favor an encounter by police. “A person is ‘seized’ within the meaning of the Fourth Amendment of the United States Constitution only when restrained by means of physical force or a show of authority.”49 The relevant inquiry is whether totality of the circumstances indicate “a reasonable person would have felt free to leave or otherwise decline the officer’s requests and terminate the encounter.”50 Consistent with this inquiry, a citizen’s interest in being free from police intrusion is no longer minimal once there is a seizure. When weighing the public’s interest, this Court must cautiously apply the community caretaking function exception because of “a real risk of abuse in allowing even well-intentioned stops to assist.”51 Once the exception does apply, police officers may conduct a noncriminal investigation so long as it is necessary and strictly relevant to performance of the community caretaking function.52 The noncriminal investigation must end when reasons for initiating an encounter are fully dispelled.53
In this case, the first event at 10:10 p.m. was the starting point of a preseizure encounter, albeit a brief one. Officers Jennings and Kim observed Petitioner, decided to approach her and then hailed her. Their decision, based on good intentions, was supported by (1) their perception and erro*389neous belief that Petitioner was between the ages of 11 and 13; (2) the late hour of 10:10 p.m. on Tuesday, March 3, 1998; (3) her presence in a high narcotics trafficking area on the corner of Third Avenue and Stewart Street in downtown Seattle; and (4) the fact she was in the company of several persons, including one adult male person known by the officers to be associated with narcotics.
The officers testified the encounter was initiated by their concern for Petitioner’s safety as a potential youth at risk. The public interest without question comports with increasing the safety of children, especially those considered “at-risk youth.”54
The record does not support justification for detaining Petitioner under the Family Reconciliation Act55 which clearly is designed to promote the public interest in the safety of children. In addition, rendering aid or assistance through a health and safety check is a hallmark of the community caretaking function exception. Otherwise a police “officer could be considered derelict by not acting promptly to ascertain if someone needed help.”56 In contrast, Petitioner’s interest in freedom from police intrusion was minimal as long as there was no seizure. Balancing the interests indicates the preseizure encounter was reasonable and justified under the community caretaking function exception.
*390[[Image here]]
Petitioner, however, did not welcome the preseizure encounter with police officers. She began to walk away. The officers not then suspecting she had committed a crime, Petitioner should have been able to walk away and terminate the encounter.57 She instead “was restrained by the officers.”58 This restraint initially might conceivably be considered a continuation of the previous event of observing Petitioner and deciding to approach her. The balancing test nonetheless must be applied again because there was a change in Petitioner’s interest in freedom from police intrusion.
The second event — the officer grabbing Petitioner by the arm — raised the encounter to the level of a “seizure” without a warrant.59 Her interest in being free from police intrusion was no longer minimal. Officer Jennings testified *391he “wanted to find out how old [Petitioner] was . . . and question her why she was downtown, what her purpose was, who she was with, was she with family, was she by herself, does she know these people. . . .”60 When asked her age, Petitioner truthfully told the officers she was 16 years old. Her honest answer was met with momentary disbelief and further police intrusion by demand for identification and proof of age. Officer Jennings testified he would not have released Petitioner even though she said she was 16 and even if she had said she was not in need of help.
Counterbalancing Petitioner’s substantial interest in freedom from police intrusion is the public’s interest in the safety of children. When weighing the public’s interest, this Court must cautiously apply the community caretaking function exception because of the potential for abuse. The findings of fact indicate the police officers relied upon the following subjective and objective facts: (1) Petitioner’s perceived age of between 11 and 13; (2) the late hour beyond 10:10 p.m. on Tuesday, March 3, 1998; (3) her presence in a high narcotics area on the corner of Third Avenue and Stewart Street in downtown Seattle; and (4) the fact she was in the company of a person known by the officers to be associated with narcotics. The actions by the officers were suggestive of enforcement of a juvenile curfew law. But Seattle does not have such a law.
It is at least subject to question whether juvenile curfew laws impermissibly infringe upon a minor’s constitutional freedoms of association, expression and movement.61 Consideration of these freedoms in this case, after cautious application of the community caretaking function exception, leads us to conclude the seizure of Petitioner Kinzy by the officers and their actions which followed was unreasonable. Respondent’s interest in maintaining the safety of *392children did not outweigh Petitioner’s constitutional interests in freedom of association, expression and movement.
[[Image here]]
When the judicial scales are used to balance the governmental interest against a citizen’s privacy interest in freedom from police intrusion and freedoms of association, expression and movement, “the balance ought to be struck on the side of privacy” because “[t]he policy of the Fourth Amendment is to minimize governmental confrontations with the individual.”62 Respondent State of Washington has argued that striking the balance in favor of Petitioner in this case “would insulate criminals who prey upon children by involving them in prostitution, sexual exploitation and *393narcotics trafficking.”63 However, the Fourth Amendment will not foster this parade of horribles so long as police officers have a reasonable, articulable suspicion of criminal activity before undertaking a stop which leads to detention, search and seizure.64

Motion To Suppress

“When an unconstitutional search or seizure occurs, all subsequently uncovered evidence becomes fruit of the poisonous tree and must be suppressed.”65 In this case, evidence of cocaine was discovered only after (1) seizure of Petitioner, (2) the pat-down frisk of Petitioner, (3) the seizure of cocaine flecks, and (4) Petitioner’s admission that she had more cocaine in her “bra.” Petitioner correctly claims before this Court that her seizure by Respondent was unconstitutional, and thus the subsequently discovered cocaine became the “fruit of the poisonous tree.” The trial court should have granted Petitioner’s motion to suppress.

Conviction Under RCW 69.50.401(d)

RCW 69.50.401(d) provides:
It is unlawful for any person to possess a controlled substance unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of his or her professional practice, or except as otherwise authorized by this chapter. Any person who violates this subsection is guilty of a crime, and upon conviction may be imprisoned for not more than five years, fined not more than ten thousand dollars, or both, except as provided for in subsection (e) of this section.
Conviction under RCW 69.50.401(d) requires possession of a “controlled substance,” which by statutory definition *394includes cocaine.66 Our decision which concludes Petitioner’s motion to suppress evidence of cocaine should have been granted thus eliminates the sole basis for her conviction.

SUMMARY AND CONCLUSION

Under the Fourth Amendment to the United States Constitution, a “seizure” by police officers without a warrant is per se unreasonable. One exception to the warrant requirement arises when police are serving in their role as community caretakers. The community caretaking function exception may not be used as a pretext for a criminal investigation. It normally applies to police encounters involving emergency aid and routine checks on health and safety.
Where, as in this case, an encounter involves a routine check on health and safety, its reasonableness depends upon a balancing of a citizen’s privacy interest in freedom from police intrusion against the public’s interest in having police perform a “community caretaking function.” A person’s interest in freedom from police intrusion increases when an encounter is elevated to the level of a “seizure.” When a person has not been seized, balancing the interests usually favors the action by police. Police officers must be able to approach citizens and permissively inquire whether they will answer questions. This intrusion is minimal and reasonable in light of citizens’ expectations that police will assist them in a variety of circumstances.
When a person is seized, however, the intrusion no longer remains minimal. Balancing the interests will not necessarily favor action by police. When in doubt, the balance should be struck on the side of privacy because the policy of the Fourth Amendment is to minimize governmental intru*395sion into the lives of citizens. The community caretaking function exception should be cautiously applied because of its potential for abuse. Once the exception does apply, police may conduct a noncriminal investigation so long as it is necessary and strictly relevant to performance of the community caretaking function. The noncriminal investigation must end when reasons for initiating an encounter have been fully dispelled.
In this case, the findings of fact reveal two significant events on March 3,1998: (1) police observation of Petitioner and the decision to approach her at 10:10 p.m. and (2) Officer Jennings’ restraint of Petitioner as she began to walk away.
The first event was the starting point for a preseizure encounter, albeit a brief one. Balancing the interests leads to a conclusion that that encounter was reasonable. Petitioner’s privacy interest in being free from police intrusion was minimal as long as there was no “seizure.” Rendering aid or assistance through a health or safety check is a hallmark of the community caretaking function exception. Under the second event, the police officers had no articulable suspicion that Petitioner had committed a criminal offense. She was entitled to walk away and terminate the encounter with the police officers. Petitioner chose to walk away from the two police officers. Officer Jennings grabbed Petitioner by her arm, thus elevating the encounter to a constitutional seizure. After this, Petitioner’s privacy interest in being free from police interference was no longer minimal. The officer was no longer permissively inquiring whether Petitioner would answer questions. Petitioner was compelled to answer questions to the satisfaction of the police officers. Otherwise, they would not have allowed her to leave, even when she answered their questions truthfully. In addition, Respondent’s detention of Petitioner was based upon facts which suggested imposition of a juvenile curfew law. Seattle has no such law. Curfew laws have not been favored because of criticism they impermissibly infringe upon a citizen’s constitutional *396freedoms of association, expression and movement. Cautious application of the community caretaking function exception leads to our conclusion that the postseizure action by the officers against Petitioner was unreasonable. Respondent’s interest in protecting the safety of children did not outweigh Petitioner’s interest in her constitutional freedoms of association, expression and movement.
The community caretaking function exception did not justify seizure of Petitioner by Respondent. Under these circumstances, this was an unconstitutional seizure which tainted all police activity which followed. The trial court should have granted Petitioner’s motion to suppress evidence. With suppression of the cocaine, there would be no evidence to support the charged criminal offense under RCW 69.50.401(d).
We reverse the decision of the Court of Appeals, Division One, which affirmed both the conviction of Petitioner Loreal Monique Kinzy and the order of the Ring County Superior Court denying her motion to suppress.
Johnson, Alexander, and Sanders, JJ., concur.

 State v. L.K., 95 Wn. App. 686, 977 P.2d 39 (1999).


 Id. at 691-95.


 Clerk’s Papers at 1.


 Report of Proceedings (May 7, 1998) at 3.


 Clerk’s Papers at 7; Report of Proceedings (May 7, 1998) at 70-72.


 Petitioner’s motion to suppress evidence was denied on May 7, 1998. Respondent then prepared a document captioned “Written Findings of Fact and Conclusions of Law to Comply with CrR 3.6,” which the trial court signed on July 30, 1998. Respondent filed the document with the King County Superior Court under an erroneous cause number. Because of this error, Respondent filed a motion with this Court to supplement Clerk’s Papers with the document. The motion was granted on December 9, 1999.


 Report of Proceedings (May 7, 1998) at 15-16, 25, 30 (emphasis added).


 Hearings, Findings and Decision on Information, Clerk’s Papers at 6; Report of Proceedings (May 7, 1998) at 103.


 Order of Disposition, Clerk’s Papers at 9; Report of Proceedings (June 4,1998) at 28; see also RCW 13.40.160(2).


 Clerk’s Papers at 10.


 State v. L.K., 95 Wn. App. at 697.


 Br. of Appellant at 18.


 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 State v. L.K., 95 Wn. App. at 694-97.


 Compare Pet. for Review at 1 with Supplemental Br. of Pet’r at 1-17.


 Order Granting Discretionary Review.


 State v. Hill, 123 Wn.2d 641, 647, 870 P.2d 313 (1994).


 See Supplemental Br. of Pet’r.


 See State v. Hill, 123 Wn.2d at 644.


 Findings of Fact and Conclusions of Law to Comply with CrR 3.6, Findings of Fact 1. 2. 8 and 9.


 Id. Finding of Fact 2.


 Id. Findings of Fact 2 and 3.


 Id. Findings of Fact 4, 5, 6 and 7.


 Id. Findings of Fact 10 and 11.


 Compare Supplemental Br. of Pet’r with Br. of Appellant at 18-23; State v. L.K., 95 Wn. App. at 695-96.


 Compare Supplemental Br. of Pet’r with Br. of Appellant at 23-24; State v. L.K., 95 Wn. App. at 697 .


 See Supplemental Br. of Pet’r.


 Id. at 3 (citing State v. Kennedy, 107 Wn.2d 1, 4, 726 P.2d 445 (1986) and Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963)).


 Id.


 State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980) (citing Coolidge v. New Hampshire, 403 U.S. 443, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971)).


 Id. (citing Arkansas v. Sanders, 442 U.S. 753, 759, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979)) (internal quotation marks omitted).



 Id.



 Petitioner also raised an issue concerning the validity of her seizure under article I, section 7 of the Washington Constitution. Pet. for Review at 1. However, she presented no arguments on this issue other than merely stating: “This Court has consistently held that article I, § 7 of the Washington Constitution is *385especially protective of an individual’s right to privacy.” Supplemental Br. of Pet’r at 2-3 n.2 (citing State v. Parker, 139 Wn.2d 486, 987 P.2d 73 (1999) and State v. Ladson, 138 Wn.2d 343, 356-57, 979 P.2d 833 (1999)). This Court will not address constitutional issues not supported by adequate briefing. State v. Hill, 123 Wn.2d at 648.


 Illinois v. Wardlow, 528 U.S. 119, 120 S. Ct. 673, 675, 145 L. Ed. 2d 570 (2000).


 Report of Proceedings (May 7, 1998) at 25.


 413 U.S. 433, 441, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973) (emphasis added).


 See State v. Houser, 95 Wn.2d at 151.


 State v. Houser, 95 Wn.2d 143, 151, 622 P.2d 1218 (1980). While countenancing the community caretaking function exception announced in Cady, this Court has not explicitly stated the exception applies to article I, section 7 of the Washington Constitution. Cf. State v. Ladson, 138 Wn.2d at 356-57 (characterizing State v. Houser as “an article I, section 7, case” which “explained that the police may validly exercise the community caretaking function of removing an abandoned vehicle but may not use that authority as a pretext to conduct unrelated criminal investigation”). In Ladson, this Court correctly explained the holding of State v. Houser, but somewhat mischaracterized it as “an article I, section 7, case.” In Houser, all citations concerning the community caretaking function exception refer to federal cases interpreting the Fourth Amendment to the United States Constitution and not to article I, section 7 of the Washington Constitution.


 See, e.g., State v. Loewen, 97 Wn.2d 562, 567-68, 647 P.2d 489 (1982); State v. Angelos, 86 Wn. App. 253, 255-56, 936 P.2d 52 (1997) (Division One), review denied, 133 Wn.2d 1034, 950 P.2d 478 (1998). The emergency aid doctrine is different from the “exigent circumstances” exception to the warrant requirement. Both involve situations in which police officers must act immediately, but for distinctly different purposes. Unlike the exigent circumstances exception, “the emergency [aid] doctrine does not involve officers investigating a crime but arises from a police officer’s community caretaking responsibility to come to the aid of persons believed to be in danger of death or physical harm.” State v. Leupp, 96 Wn. App. 324, 330, 980 P.2d 765 (1999) (Division Two).


 See, e.g., State v. Villarreal, 97 Wn. App. 636, 643-44, 984 P.2d 1064 (1999) (Division Three) (community caretaking function exception applied to stop and identification inquiry of defendant found urinating in public).


 State v. Hutchison, 56 Wn. App. 863, 865, 785 P.2d 1154 (1990) (Division Two).


 Mary Elisabeth Naumann, Note, The Community Caretaker Doctrine: Yet Another Fourth Amendment Exception, 26 Am. J. Crim. L. 325, 333-34 (1999); compare State v. Dempsey, 88 Wn. App. 918, 947 P.2d 265 (1997) (Division Three) (search did not exceed scope of emergency involuntary civil commitment) with State v. Villarreal, 97 Wn. App. at 643-44.


 State v. Menz, 75 Wn. App. 351, 354, 880 P.2d 48 (1994) (Division Two), review denied, 125 Wn.2d 1021, 890 P.2d 463 (1995).


 133 Wn.2d 210, 216-17, 943 P.2d 1369 (1997).


 Id.


 State v. Markgraf, 59 Wn. App. 509, 512, 798 P.2d 1180 (1990) (Division Three).


 Hudson v. City of Wenatchee, 94 Wn. App. 990, 996, 974 P.2d 342 (1999) (Division Three).


 State v. Nettles, 70 Wn. App. 706, 712, 855 P.2d 699 (1993) (Division One), review denied, 123 Wn.2d 1010, 869 P.2d 1085 (1994) (emphasis added).


 State v. Thorn, 129 Wn.2d 347, 351-52, 917 P.2d 108 (1996) (citing United States v. Mendenhall, 446 U.S. 544, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980)).


 Id. at 352 (citing Florida v. Bostick, 501 U.S. 429, 436, 111 S. Ct. 2382, 115 L. Ed. 2d 389 (1991)).


 State v. DeArman, 54 Wn. App. 621, 626, 774 P.2d 1247 (1989) (Division One) (citing United States v. Dunbar, 470 F. Supp. 704, 708 (D. Conn.), aff'd, 610 F.2d 807 (2d Cir. 1979)); State v. Hutchison, 56 Wn. App. at 866 (Division Two).


 See State v. Gleason, 70 Wn. App. 13, 17-18, 851 P.2d 731 (1993) (Division Three); State v. Markgraf, 59 Wn. App. at 513 (Division Three) (“The purpose of the stop must be related to an investigation focused on the detainee.”).


 State v. DeArman, 54 Wn. App. at 626-27 (Division One); see State v. Houser, 95 Wn.2d at 155 (“As a further protection against abuse, the scope of the search should be limited to those areas necessary to fulfill its purpose.”).


 RCW 13.32A.010. “ ‘At-risk youth’ means a juvenile: (a) Who is absent from home for at least seventy-two consecutive hours without consent of his or her parent; (b) Who is beyond the control of his or her parents such that the child’s behavior endangers the health, safety, or welfare of the child or any other person; or (c) Who has a substance abuse problem for which there are no pending criminal charges related to the substance abuse.” RCW 13.32A.030(3). A child is an “unemancipated individual who is under the chronological age of eighteen years.” RCW 13.32A.030(4).


 Chapter 13.32ARCW.


 State v. Gocken, 71 Wn. App. 267, 276, 857 P.2d 1074 (1993) (Division One), review denied, 123 Wn.2d 1024, 875 P.2d 635 (1994).


 See State v. Thorn, 129 Wn.2d at 352; see also State v. Mennegar, 114 Wn.2d 304, 313, 787 P.2d 1347 (1990) (“When the officer asked the passenger for his driver’s license, the passenger was free to refuse. He also was free to refuse the invitation to drive his intoxicated companion’s vehicle.”).


 Written Findings of Fact and Conclusions of Law to Comply with CrR 3.6 at 1-2.


 See State v. L.K., 95 Wn. App. at 691.


 Report of Proceedings (May 7, 1998) at 16.


 See State v. Pullman, 82 Wn.2d 794, 795 n.1, 514 P.2d 1059 (1973); State v. J.D., 86 Wn. App. 501, 511, 937 P.2d 630 (1997), review granted, 134 Wn.2d 1006, 954 P.2d 277 (1998). This Court initially granted review but then dismissed it as improvidently granted on May 12, 1998.


 United States v. Dunbar, 470 F. Supp. 704, 708 (D. Conn.), aff'd, 610 F.2d 807 (2d Cir. 1979).


 State v. L.K., 95 Wn. App. at 695.


 See Terry v. Ohio, 392 U.S. at 30.


 State v. Ladson, 138 Wn.2d at 359.


 RCW 69.50.101(d) (defining “controlled substance” as “a drug, substance, or immediate precursor included in Schedules I through V as set forth in federal or state laws, or federal or board rules”); RCW 69.50.206(b)(5) (listing “[mlethylbenzoylecgonine (cocaine — its salts, optical isomers, and salts of optical isomers)” under Schedule II).